DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 12/9/20 is acknowledged.
Claims 4-10 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Finkle (US 5,893,425 A) and in further view of Park et al. (US 8,974,951 B2).
With respect to claims 1 and 11, Finkle discloses a powered skateboard comprising wheels 17, board or platform 14, motor 22, batteries 40, 41, battery housings each with hole or receiving space (not numbered) for receiving said batteries, and electrical connections (inherent) for allowing power to traverse from said batteries to said motor, as shown in figure 6.  Finkle does disclose using a pair of 12V, 9A batteries, as recited in col. 3, line 24, Finkle does not disclose batteries with differing amp capacities. Many 
	With respect to claims 2 and 12, specifically the battery amp-hour capacity being different for two separate packs, the use of various battery amp capacities is considered obvious and not considered patentable unless it produces an unexpected result, and therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate substituting battery packs of various sizes and amp capacities in order to achieve a desired power output and a desired size restriction within the housing.
	With respect to claims 3 and 13, Finkle appears to disclose two different sized housing 29, 39 for housing batteries 27, 28 in figure 4, and housing for battery 41, each able to mount to holes on the board in the same location, as shown in figures 4 and 6.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618